Case:18-18281-JGR Doc#:19 Filed:02/11/19              Entered:02/11/19 11:38:59 Page1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                      )
                                            )
SANDERS JR., PARIS                          )       CHAPTER 7
XXX-XX-1466                                 )       CASE NO. 18-18281-JGR
SANDERS, JANICE MARIE                       )
XXX-XX-5914                                 )
       Debtor(s).                           )


    TRUSTEE’S COMBINED MOTION TO (i) EMPLOY AUCTIONEER, (ii) SELL
   PERSONAL PROPERTY AT PUBLIC AUCTION SALE, AND (iii) COMPENSATE
                   AUCTIONEER FOLLOWING SALE


       Robertson B. Cohen, the Chapter 7 Trustee herein, hereby requests authority to (i)
employ Schur Success Auction and Appraisal Inc. (“Schur”), as the estate’s auctioneer, pursuant
to Bankruptcy Code §327(a) and Bankruptcy Rule 2014, (ii) sell Personal property at public
auction sale, pursuant to Bankruptcy Code §363(b), and (iii) compensate Schur in the form of
auctioneer’s fees and expenses following such sale. In support hereof, Trustee states as follows:

       1.      Paris & Janice Sanders (“Debtors”) filed a voluntary petition for relief under
chapter 7 of the Bankruptcy Code on September 21, 2018 (the “Petition Date”). Robertson B.
Cohen is the duly appointed and acting Chapter 7 Trustee of the bankruptcy estate.

        2.      In the bankruptcy schedules, Debtors listed a 2008 Honda Goldwing motorcycle
(referred to herein as the “Personal Property”). The Personal Property is unencumbered and non-
exempt.

       3.      Pursuant to 11 U.S.C. §541, Debtors’ interest in the Personal Property became
property of the bankruptcy estate as of the Petition Date.

        4.     Pursuant to Bankruptcy Code §704, Trustee must collect and reduce all non-
exempt property of the estate to money. Therefore, Trustee seeks to sell the Personal Property at
public auction sale, outside the ordinary course of Personal and other interests in such property
of entities other than the estate. Trustee is informed and believes there are no valid or
enforceable liens, encumbrances or interests against the Personal Property. Trustee also seeks
authority to pay, from the proceeds of sale, an auctioneer’s commission to Schur, the auctioneer,
and the costs of sale.

       5.      Trustee seeks to employ Schur pursuant to Bankruptcy Code §327(a) to perform
the public auction of the Personal Property. Schur is an experienced auctioneer in the Colorado
Springs area. Subject to the supervision and further order of this Court, Schur will perform the
following services:
Case:18-18281-JGR Doc#:19 Filed:02/11/19               Entered:02/11/19 11:38:59 Page2 of 5



               a.      Evaluation and/or appraisal of the Personal Property for value to
                       bankruptcy estate;

               b.      advertise the Personal Property for sale and advertise the date, time and
                       place of the auction;

               c.      conduct the auction;

               d.      collect and remit all proceeds of sale; and

               e.      prepare a report after sale showing the name of the purchaser and the sales
                       price of the Personal Property.

       6.     Trustee requests authority to pay Schur a 5% commission of the gross sales price
and allow Schur to auction on-line the Personal Property with a 10% buyer’s premium to be
charged to the successful purchaser to cover the online fee. Trustee also requests authority to
reimburse Schur for all necessary and reasonable expenses and costs in the process of selling the
Personal Property to the successful bidder.

        7.      The successful bidder of the Personal Property will receive, if required, a
Trustee’s Deed conveying the Personal Property as is, where is, with no warranties implied or
stated, subject to any existing liens and encumbrances known or unknown by the Trustee, if any.
The successful bidder pays all costs to transfer title and pays any past or current taxes owed.

       8.       The rates to be charged by Schur are customary and standard rates charged by
auctioneers in the Colorado Springs area.

       9.      To the best of Trustee’s knowledge, Schur is a disinterested person and does not
hold or represent any interest adverse to Trustee or the estate in matters upon which Schur is to
be engaged. Schur does not have any connection with Trustee, Debtors, Debtors’ creditors, or
any other party in interest or their respective attorneys and accountants, the United States Trustee
or any person employed in the office of the United States Trustee.

        10.     Attached hereto is the Affidavit of Richard D. Schur, which states that Schur is a
disinterested person under 11 U.S.C. §§101 and 327. The Affidavit also states that Schur is not a
creditor, equity security holder or insider of the Debtors and does not have an interest materially
adverse to the interest of the estate or of any class of creditors or equity security holders by
reason of any direct or indirect relationship to, connection with, or interest in Debtors or for any
other reason. The Affidavit further states that Schur does not hold or represent an interest
adverse to Trustee or the estate in matters upon which Schur is to be engaged.

       11.     Schur is licensed to do Personal in the State of Colorado and is in compliance
with applicable laws governing the conduct of auctioneers. See Affidavit attached hereto.

       12.     Schur has executed a bond in favor of the United States in the amount of
$100,000 to protect estate funds and the property in its possession and control. See Affidavit
attached hereto.
Case:18-18281-JGR Doc#:19 Filed:02/11/19               Entered:02/11/19 11:38:59 Page3 of 5



        13.      Schur maintains general liability insurance in the amount of $2,000,000; it also
has theft, fire and casualty insurance of $2,000,000.00. See Affidavit attached hereto.

        14.     If approved, Schur will undertake its best efforts to sell the Personal Property for
the highest price at public on-line auction at bid.schursuccessgroup.com ending on March 30,
2019. However, Trustee believes that it is impractical if not impossible to obtain an absolute
date certain for the auction at this time, because Schur schedules its auctions with some
flexibility, depending on the amount of items of property that are to be sold by on-line auction.
Therefore, Trustee has advised interested parties in this notice to contact Schur by phone at (719)
667-1000 or on the website: www.SchurSuccessGroup.com to confirm the auction

        Trustee believes that there are sound Personal reasons for selling the Personal Property
and that the sale of such property by public auction to be conducted by Schur, in the manner
described above is in the best interest of the bankruptcy estate and the creditors. Trustee
therefore requests authority to sell the Personal Property by public auction and to pay, from the
gross proceeds of the auction, a 5% commission on the gross sales price in addition to a 10%
buyer’s premium (paid by the successful bidder) to Schur, plus reimbursement of all reasonable
expenses and costs.

       WHEREFORE, Trustee respectfully requests that the Court enter an Order:

              (i)     authorizing Trustee to sell the Personal Property at public auction, other
       than in the ordinary course of Personal and to take all actions as may be necessary and
       appropriate to effectuate the sale of the Personal Property;

               (ii)   authorizing Trustee to employ Schur to conduct the public auction of the
       Personal Property and to compensate Schur at the rate of 5% of the gross sale proceeds in
       addition to a 10% buyer’s premium (paid by the successful bidder) of the Personal
       Property plus reasonable and necessary costs and expenses incurred in connection with
       the sale; and

               (iii)   for such other and further relief as the Court deems just and proper.

Dated this February 11, 2019.

                                              Respectfully submitted,

                                         By: /s/ Robertson B. Cohen
                                              Robertson B. Cohen, Chapter 7 Trustee
                                              1720 S Bellaire, Suite 205
                                              Denver, CO 80222
                                              Telephone: (303) 933-4529
                                              Email: trusteecohen@cohenlawyers.com
Case:18-18281-JGR Doc#:19 Filed:02/11/19   Entered:02/11/19 11:38:59 Page4 of 5
Case:18-18281-JGR Doc#:19 Filed:02/11/19   Entered:02/11/19 11:38:59 Page5 of 5
